DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26, 31-35, 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009504448 A.
Regarding claim 23, JP 2009504448 A discloses an antiwear-coated metallic component (coated metal substrate 20) having a tribologically (friction) stressed surface provided at least partly with a multilayer antiwear layer (22), with the antiwear layer (22) comprising at least one metallic bonding layer (wherein the amorphous carbon layer is doped with at least one metal; 26; see claims), a bonding agent layer (23) and at least one first covering layer (24), wherein the bonding agent layer (23) comprises silicon carbide (silicon and carbide) or a boride-forming metal, and wherein the at least first covering layer (24) comprises a hydrogen-free tetrahedral carbon (non-hydrogenated tetrahedral carbon: ta-C); see figure 2 and machine translation.
Regarding claim 24, characterized in that the metallic bonding layer (adhesion promotion layer is preferably in the range of 1 nm to 1000 nm; machine translation) has a layer thickness in a range from 10 nm to 1 µm and consists of a metal selected from the group consisting of titanium, chromium, molybdenum, tungsten, vanadium, hafnium, tantalum, zirconium and combinations thereof.
Regarding claim 25, characterized in that the bonding agent layer (23) has a layer thickness in a range from 10 nm to 10 µm selected from the group consisting of silicon carbide (silicon and carbide), titanium boride, titanium diboride and combinations thereof.
Regarding claim 26, characterized in that the first covering layer (24) has a layer thickness in a range from 0.1 µm to 10 µm (the amorphous carbon layer preferably has a thickness greater than 0.5 µm, for example greater than 1 µm; see machine translation, under TECH-SOLUTION).
Regarding claim 31, characterized in that the antiwear layer (30) further comprises a second covering layer (figure 3) comprising an amorphous hydrogen-containing carbon (34), wherein the second covering layer is arranged on at least part of the first covering layer.
Regarding claim 32, JP 2009’ discloses a process for producing an antiwear-coated metallic component (20) as claimed in claim 23 by applying a multilayer antiwear layer (22) which comprises at least one metallic bonding layer (26), a bonding agent layer (23) and at least one first covering layer (24) and is applied to a metallic substrate (21), wherein the process comprises the following steps:
provision of substrate (21);
application of the metallic bonding layer (26) over at least part of the substrate (21) by means of a plasma coating process (plasma enhance chemical vapor deposition);
application of the bonding agent layer (23) comprising silicon carbide or a boride-forming metal over at least part of the metallic bonding layer (26) by means of a plasma coating process; and
application of the first covering layer (24) comprising a hydrogen-free tetrahedral carbon (ta-C) over at least part of the bonding agent layer (23) by means of a plasma coating process.
Regarding claim 33, characterized in that the metallic bonding layer (26) is applied with a layer thickness in a range from 10 nm to 1 um.
Regarding claim 34, characterized in that the bonding agent layer (23) comprising silicon carbide or a boride-forming metal is applied with a layer thickness in a range from 10 nm to 10 um ( from 1 nm to 1000 nm). 
Regarding claim 35, characterized in that the first covering layer (24) comprising a hydrogen-free tetrahedral carbon (ta-C:H) is applied with a layer thickness in a range from 0.1 um to 10 um (greater than 0.5 µm).
Regarding claim 41,  characterized in that the bonding agent layer (23) has a layer thickness less than 10 µm (1µm), and consists of a metal selected from the group consisting of silicon carbide, titanium boride, titanium diboride and combinations thereof.
Regarding claim 43, characterized in that the bonding agent layer (23) comprising silicon carbide or boride-forming metal is applied with a layer thickness of less than 1 µm (1 nm to 1000 nm).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009504448 A in view of Van Der et al. (DE 10355030 A1).
JP 2009’ discloses all the limitations as applied to claim 23, but is silent as to a fuel injector having a ball shaped valve member and .a seat having a shape of an internal cone.
Van Der discloses a fuel injector (34) having a ball valve (35) and a seat having the shape of an internal cone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the invention of JP 2009’ to a fuel injector as disclosed by Van Der to provide a seat surface that reduces the flow losses.

Allowable Subject Matter
Claims 27-30,36-37 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /MAHMOUD GIMIE/ Primary Examiner, Art Unit 3747